DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17, 68 and 69 have been amended.
Claims 66 and 67 have been cancelled
Claims 17-20, 56 and 68-76 are pending and will be examined on the merits.  

Rejections Withdrawn
All rejections of claims 66 and 67 are rendered moot by claim cancellation.  
Applicant’s arguments, see Page 1, filed 10/10/2022 with respect to claim 75 have been fully considered and are persuasive.  The 35 USC §112(a) rejection of 04/11/2022 has been withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18-20, and 69-75 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (Schumacher, et al., Org Biomol Chem 2014 Oct 7; 12(37) 7261-7269 and as found in IDS submitted 04/24/2020, of record) in view of Hu (Hu, et al., WO 2014/083505 A1; Published 06/05/2014, of record), Klein, (Klein, et al., mAbs 2012 6:653-663) and Sampei, (Sampei, et al., mAbs 2015 1:120-128).      
Schumacher teaches of an experiment wherein trastuzumab was had its disulfide bonds reduced (cleaved) to free thiols and then “re-bridged” together with using dihalogen-containing next generation maleimides (NGMs) acting as linkers (Schumacher, Abstract).  Intact trastuzumab was generated: 1) sequentially, that is to say, TCEP reduction of L-cysteine to free thiols followed by thioether linkage with the halogens on the NGMs (Schumacher, p 6 ¶ 1) and 2) in situ (same as single step conjugation process, see claim 74), that is to say, TCEP reduction to free thiols while thioether linkage takes place with halogens on the NGMs) (Schumacher, p 6 ¶ 2).  Schumacher teaches that for the sequential bridging protocol, the antibody is first treated with 5 eq. TCEP to reduce the disulfide bonds at 37 C for 2 hr.  NGM linkers (minimum 5 eq.) was added in DMF and was reacted an additional 1 hour at 37 C (Schumacher, p 6, ¶ 2).  


    PNG
    media_image1.png
    661
    921
    media_image1.png
    Greyscale

Figure 1- Schumacher’s reaction scheme depicting the resulting intact antibody following in situ disulfide cleavage with TCEP along with thioether bond formation between the free thiols and the halogens on the NGMs.

Regarding claim 17, Schumacher does not teach of a method comprising treating…. 


    PNG
    media_image2.png
    610
    691
    media_image2.png
    Greyscale

Figure 2- reduced antibody components from claim 17.  
…with a bifunctional linker dibromoacetone.  
Schumacher does not teach multiple, distinct antibodies in the reaction mixture.  Schumacher does not teach that this method produces bispecific antibodies.  Schumacher does not teach a method of making bispecific antibodies by reducing two separate antibodies and then linking the disulfides back together in a one-pot reaction.  Schumacher does not teach that the resultant bispecific antibodies are capable of binding a first and second antigen at the same time.
Hu teaches of antibodies wherein dibromoacetone is used to react with disulfides to form a ketone-containing “bridge”:
“Selective reduction of the interchain disulfide in the presence of several less accessible intra-chain disulfide linkages is achieved using TCEP in PBS at pH 7. The reduced protein is reacted with a dihaloacetone (dibromoacetone or dichloroacetone) to provide an activated protein having the three-carbon tether -CHrC(=O)-CHr linking the sulfur atoms together. The activated protein is contacted with a linker-payload moiety having an aminooxy as the reactive portion to form an oxime with the ketone derived from the dihaloacetone” (Hu, p 32, ¶ 2).  

Klein teaches on the subject of bispecific antibody formation from antibody fragments (Klein, Abstract).  Klein teaches that bispecific antibodies can be formed by: 1) reduction of two different Fab2 fragments into their corresponding HCs and LCs followed by 2) oxidation of the reduced thiols to form disulfide bonds, resulting in a population of full-length antibodies, 12.5% of which are the desired full-length bispecific antibody (Klein, p 654, ¶ 2; Klein, p 655, Fig. 1B):


    PNG
    media_image3.png
    260
    286
    media_image3.png
    Greyscale

Fig 3. Formation of bispecific antibodies by random oxidative recombination of a mixture of two reduced mAbs

	Sampei teaches on the subject of antibody engineering through mutations to the IgG4 hinge regions (Sampei, abstract).  Chime teaches that the hinge region sequence SPPC results in an antibody with one disulfide bond between the heavy chain whereas the native IgG4
 hinge region sequence CPSC results in intrachain as well as interchain bond formation (Sampei, p123, Fig. 3A):


    PNG
    media_image4.png
    145
    577
    media_image4.png
    Greyscale

(Green denotes intra-or inter chain disulfide bonds)4
Fig. 4 Intra and inter heavy chain disulfide bonding depending on IgG4 hinge sequence 

It would be prima facie obvious to one of ordinary skill in the art combine the methods of Schumacher, Hu, Klein and Sampei.  The net result of this combination would be a method wherein: 1) two distinct IgG4 antibodies comprising the SPPC mutation of Sampei are reduced using the method of Klein, resulting in a mixture of light chains and heavy chains (Klein, p 654, ¶ 3; Klein, p 655, Fig. 1B), 2) the reduced with dibromoacetone via the combined method of Schumacher and Hu to form an intact population of whole antibodies bridged by thioether linkages at the reduced cysteines in a one-pot reaction 3) a total of 12.5% of intact whole antibodies produced by this one-pot reaction will be the desired bispecific antibody as per Klein (Klein, p 654, ¶ 3; Klein, p 655, Fig. 1B).  Moreover, since the desired bispecific antibody contains: 1) the intact LC and HC of the first paternal antibody linked via the same linkage as the first paternal antibody and 2) the intact LC and HC of the second paternal antibody linked together via the same linkage as the second paternal antibody, the bispecific antibody will exhibit a similar binding affinity to the first and second antigen when compared to the first and second parental antibodies, respectively.  Furthermore, all of the sulfurs present in the half-antibodies produced by the method of Klein are from L-cysteines of a peptide before covalently bonding to the dibromoacetone to form thioether bonds.  This is because all  of the sulfurs present in the antibody fragments produced by the method of Klein are the side chains of L-cysteines present in a peptide.  Regarding claim 70, the thioether moieties generated by reacting the free thiols present in the antibody fragments of Klein with dibromoacetone comprise modified L-cysteine amino acid residues having a carbon-sulfur-carbon bond.  
One of ordinary skill in the art would reasonably assume that the dibromoacetone would accomplish its role as a disulfide linker about as well as the NGMs.  This is because both the dibromoacetone and the NGMs bind to free thiols via the same chemistry (a di-sulfhydryl-halogen reaction).  Moreover, the dibromoacetone linker has an additional benefit that the NGMs do not: the ketone group.  Hu teaches that the ketone group in the dibromoacetone group provides a biorthogonal functional group that could be used to link compounds of interest to the linkers via aminooxy chemistry (Hu, p 4, ¶ 1).  One of ordinary skill in the art would have a reasonable expectation for success making this combination for 5 reasons: 1) the success reported by Hu in the prior art related to crosslinking thiols using dibromoacetone as the crosslinker, 2) the success reported by Hu in the prior art related use of the ketone group on dibromoacetone as a biorthogonal functional group, 3) the success reported by Schumacher in the prior art using a highly analogous chemistry to crosslink antibodies, 4) the success reported by Klein in the prior art using random recombination of reduced antibody fragments to generate bispecific antibodies and 5) the teachings of Sampei teaching that the SPPC mutation in the IgG4 results in one interchain disulfide bond as opposed to two; this reduces the possibility for formation on intrachain thioether bonds when the dibromoacetone is added.  
With respect to claims 18-20, these claims allow “up to 10 amino acid substations” in the HCA, HCB and LCA.  If there were: 1) 0 amino acid substitutions the LCA chain and 2) the substitutions to the HCA and HCB chains were limited to the SPPC mutation in the hinge regions as taught by Sampei, this would satisfy the limitation of “up to 10 amino acid substitutions”.  Hence, the combined method of Schumacher, Hu, Klein and Sampei satisfy the limitations of these claims. 
Regarding claim 75, it is within the purview of one of ordinary skill in the art to remove the reducing agent from the reduced antibody fragments depicted in claim 17 prior to adding the dibromoacetone in order to have fewer reactive components in the reaction mixture, thus minimizing the chances for side reactions.  
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
Applicant argues the teachings of Schumacher and Fu would not have provided sufficient motivation and direction to one of ordinary skill in the art to develop the method of producing bispecific antibodies depicted in claim 17.  The method depicted in claim 17 encompasses a mixture comprising: 1) reduced heavy and light chain fragments from a first antibody, 2) reduced heavy and light chain fragments from a second antibody and 3) dibromoacetone.  The dibromoacetone is capable of forming stable thioether bridges linking a free (reduced) thiol from one reduced antibody fragment to a free (reduced) thiol on a different antibody fragment.   Schumacher demonstrates that a highly similar disulfide reduction followed by thioether bridging reaction scheme can be used to fragment single antibodies and then “re-bridge” them back to their native conformation with thioether bridges replacing the disulfide bonds.  Fu teaches of a bispecific antibody generation technique wherein the inter-heavy chain disulfides of two separate antibodies are selectively reduced to form “half antibodies” and then the two types of “half antibodies” are mixed, allowing the interchain disulfide bonds to reform, forming a population of complete antibodies, 25% of which will be the desired bispecific antibody.
Applicant argues that Schumacher deals solely with the oxidation and thioether re-bridging of single antibodies and thus does not even mention bispecific antibodies.  Applicant further argues that Fu was not taken in its entirety because, after discussing the possibility of forming bispecific antibodies via oxidation of half antibodies, Fu goes on to suggest asymmetric antibody synthesis to overcome the drawbacks of the oxidation of half antibody method.  Therefore, one of ordinary skill in the art having read Schumacher and Fu would not be motivated to develop the method of instant claim 17.
Examiner submits the art Klein in place of Fu in order to counter Applicant’s arguments.  Klein teaches that full-length bispecific IgG antibodies can be generated by a reduction step wherein two different IgG antibodies are reduced into their component HCs and LCs followed by an oxidation step wherein the free thiols of the component HCs and LCs form disulfide bonds resulting in a population of intact IgG antibodies, 12.5% of which are the desired bispecific antibody (image taken from Klein, p 655, Fig. 1B):

    PNG
    media_image3.png
    260
    286
    media_image3.png
    Greyscale

Unlike Fu, wherein “half antibodies” are used to generate bispecific antibodies, Klein uses “quarter antibodies”, as is the case in instant claim 17.  Furthermore, taken in its entirety, Klein does not propose chemical methods to form intact bispecific antibodies from the reduced “quarter antibodies” of Klein.  
One of ordinary skill in the art, having read and understood the teachings of Schumacher, Hu and Klein would come away with the following teachings: 1) individual antibodies can be reduced and then re-linked together using di-halogen compounds to “bridge” the free thiols resulting in a native conformation (Schumacher), 2) that dibromoacetone is capable of forming stable thioether bridges between two reduced thiols and that the ketone moiety allows for biorthogonal reactions to subsequently take place (Hu) and 3) that two different antibodies can be reduced and then re-linked together via oxidation of the free thiols to form disulfide bonds, resulting in a population of intact antibodies wherein 12.5% of the antibodies present are the bispecific antibody of interest.  To arrive at the instant method, one of ordinary skill in the art would need only to apply the di-halogen “bridging” method of Schumacher to the random oxidation method of Klein using the di-halogen linker of Hu. 
Applicant also cites that antibodies comprising chemical linkers produced via the claimed are superior to previous bispecific antibodies, which comprise disulfide bonds instead of thioether bridges, with respect to stability.  To demonstrate this, Applicant exposed thioether bridged antibodies and disulfide bridged antibodies to reductive conditions.  The thioether bridged antibodies remained intact whereas the disulfide bridged antibodies fragmented (See Figs. 5, 7, 10, 13 and 24 of the instant Specification).  Examiner points out that in order to rebut a case of prima facie obviousness, the evidence must demonstrate unexpected results (See MPEP § 716.02(a)).  In the instant case, the thioether bridged antibodies were compared to disulfide bridged antibodies in the presence of reducing agents in order to demonstrate stability.  The disulfide bridged antibodies fragmented upon exposure to reducing conditions whereas the thioether bridged antibodies did not.  These results are not unexpected as it is well-known in the art that disulfide bonds break in the presence of reducing agents.   

	
Claims 17, 18-20, 56 and 69-75 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (Schumacher, et al., Org Biomol Chem 2014 Oct 7; 12(37) 7261-7269 and as found in IDS submitted 04/24/2020, of record) in view of Hu (Hu, et al., WO 2014/083505 A1; Published 06/05/2014, of record), Klein, (Klein, et al., mAbs 2012 6:653-663) and Sampei, (Sampei, et al., mAbs 2015 1:120-128) as applied to claims 17, 18-20 and 69-75 above and in further view of Yoshida (Yoshida, et al., Cancer Medicine Volume 4, Issue 9; p 1322-1333 (2015), of record), Boghaert (Boghaert, et al., US 2006/0088522 A1; Published 04/27/2006), and Starzynska (Starzynska, et al., Br. J. Cancer (1992), 66, 867-869, of record).

	The teachings of Schumacher, Hu, Klein and Sampei are discussed above.  
Neither Schumacher nor Hu nor Fu nor Klein nor Sampei teach the method of claim 17 wherein the chemically linked bispecific antibody targets CD47-5t4.  Neither Schumacher nor Hu nor Fu nor Klein nor Sampei teach of high levels of expression of 5t1 in gastric cancer. 
	Yoshida teaches that CD47 expression was observed in 49.5% of gastric cancer patients (Yoshida, p 7, ¶ 3) as well in 90% of MKN45 and MKN74 gastric cancer cell lines tumor cells (Yoshida, p 9, ¶1).  Yoshida also teaches that anti-CD47 antibody treatment promotes phagocytosis of gastric cancer cells by macrophages (Yoshida, p 13, ¶ 2) and that anti-CD47 antibody, an IgG1 antibody, treatment improves both survival rate and body weight in mice receiving such treatment (Yoshida, p 5, ¶ 2; p 14, ¶ 2).  
Boghaert teaches an anti-5T4 monoclonal antibody that is used to treat cancer, including gastric cancer (abstract; ¶0008 and ¶0141).  Boghaert teaches that the anti-5T4 monoclonal antibody binds to 5T4 on gastric cancer (figure 6). Boghaert teaches administration of the anti-5T4 monoclonal antibody enhances cancer survival (figure 16).  Boghaert teaches that the anti-5T4 monoclonal antibody is an IgG1 antibody (¶0008 and ¶0010).
	Starzynska teaches that 56% of patients with gastric cancer express 5t4 in the tumor cells and stroma, compared with 0% for patients without gastric cancer (Starzynska, p3, Table 1).  
It would be prima facie obvious before the effective filing to combine the teachings of Yoshida, Boghaert, and Starzynska with the teachings of Schumacher, Hu, Klein and Sampei to develop a method capable of producing a CD47/5t4 bispecific antibody.  The result of this method would be the method of claim 17 wherein the bispecific antibody produced is bispecific for CD47 and 5t4. The main benefit this bispecific will be more effective at targeting and treating gastric cancer, because large population of gastric cancer cells expresses the CD47 and/or 5t4 tumor associated antigens (TAA).  One of ordinary skill in the art would have a reasonable expectation for success for combining the teachings of Starzynska, Boghaert, and Yoshida with the teachings of Schumacher and Hu to develop a method capable of producing a CD47/5t4 bispecific antibody because: 1) The combined teachings of Starzynska and Yoshida teach that many patients having gastric cancer express CD47 and/or 5t4, 2) Yoshida teaches that anti-CD47 antibodies as a means to target gastric cancer, 3) Boghaert teaches anti-5t4 antibodies as a means to target gastric cancer and 4) the resultant bispecific antibody would be able to target gastric cancer cells that express CD47 but not 5t4 as well as target gastric cancer cells that express 5t4 but not CD47.
Response to Arguments
Applicant did not present any arguments related to the rejection of the dependent claims in this rejection.  

Claims 17, 18-20, and 68-75 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (Schumacher, et al., Org Biomol Chem 2014 Oct 7; 12(37) 7261-7269 and as found in IDS submitted 04/24/2020, of record) in view of Hu (Hu, et al., WO 2014/083505 A1; Published 06/05/2014, of record), Klein, (Klein, et al., mAbs 2012 6:653-663) and Sampei, (Sampei, et al., mAbs 2015 1:120-128) as applied to claims 17, 18-20, and 69-75 above and in further view of Kaisheva (Kaisheva, et al., US 2003/0138417 A1; Published 07/24/2003).    

The combined teachings of Schumacher, Hu, Klein and Sampei are discussed above.  
The combined teachings of Schumacher, Hu, Klein and Sampei do not teach that the resultant bispecific produced by the method of claim 17 is stable for at least one month.  
Kaisheva teaches that an anti-IL12 antibody at 50 mg/mL in 50 mM histidine, 120 mM NaCl, 0.03% tween 80, pH 6.0 (hereinafter “the conditions of Kaisheva”) maintained 100% potency when stored at 5 dC for 8 months (Kaisheva, ¶ 0104). 
It would be prima facie obvious to one of ordinary skill in the art to store the bispecific antibody resulting from the combination of Schumacher, Hu, Klein and Sampei at the conditions of Kaisheva.  One of ordinary skill in the art would be motivated to store the bispecific antibodies of the present invention at the excipients of Kaisheva in order to store the bispecific antibodies for periods of time without potency being affect.  One of ordinary skill in the art would have a reasonable expectation of success storing the bispecific antibodies at the conditions of Kaisheva because Kaisheva teaches that such conditions produced 100% potency even after 8 months for an IL-12 antibody.  

Response to Arguments
Applicant did not present any arguments related to the rejection of the dependent claims in this rejection.  

Conclusion
Claims 17-20, 56 and 68-76 are rejected.
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L VAN DRUFF/Examiner, Art Unit 1643

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643